IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45988

STATE OF IDAHO,                                )
                                               )   Filed: January 18, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
LLOYD HARRISON HARROD, III,                    )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gene A. Petty, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a minimum
       period of confinement of eight years, for aggravated assault on a law enforcement officer
       with a firearm enhancement, a determinate five-year sentence for eluding, and a
       determinate five-year sentence for unlawful possession of a firearm, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY, Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Lloyd Harrison Harrod, III pleaded guilty to aggravated assault on a law enforcement
officer, Idaho Code §§ 18-915, 18-901, 18-905, with a firearm enhancement, § 19-2520; eluding
a peace officer, I.C. § 49-1404(2); and unlawful possession of a firearm I.C. § 18-3316. The
district court imposed a unified twenty-five-year sentence, with eight years determinate, for the
aggravated assault charge and a five-year determinate sentence for each of the other two charges.
All sentences were ordered to run concurrently with one another. Harrod appeals, contending
that his sentence is excessive.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harrod’s judgment of conviction and sentence are affirmed.




                                                   2